        Case 4:18-cv-07645-SBA Document 24 Filed 03/13/19 Page 1 of 8



 1   DONALD J. PUTTERMAN (SBN 90822)
     E-mail: dputterman@plylaw.com
 2   MINDY M. WONG (SBN 267820)
     E-mail: mwong@plylaw.com
 3   PUTTERMAN LANDRY + YU LLP
     345 California Street, Suite 1160
 4   San Francisco CA 94104-2626
     Tel:       (415) 839-8779
 5   Fax:       (415) 737-1363

 6   Attorneys for Defendant
     MONEYKEY – CA, INC.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10   SHAWN D. SHARP,                                    Case No. 4:18-cv-07645-SBA

11                Plaintiff,                            JOINT CASE MANAGEMENT
                                                        STATEMENT [LOCAL RULE 16-9] AND
12      v.                                              RULE 26(f) REPORT

13   MONEYKEY – CA, INC.,                               The Honorable Saundra B. Armstrong

14                Defendants.                           Date:    March 20, 2019
                                                        Time:    2:30 PM
15
                                                        Action Filed:        January 29, 2019
16                                                      Trial Date:          TBD

17

18           The parties to the above-entitled action jointly submit this Joint Case Management

19   Statement pursuant to Civil Local Rule 16-9 and Rule 26(f) Report.

20           1.       Jurisdiction & Service

21           Plaintiff brings this action for damages pursuant to the Telephone Consumer Protection

22   Act (“TCPA”) under 47 U.S.C. § 227 et seq. and the Rosenthal Fair Debt Collection Practices Act

23   (“RFDCPA”) pursuant to Cal. Civ. Code §1788 et seq. This action arises under and is brought

24   pursuant to the TCPA. Subject matter jurisdiction is conferred upon this Court by 28 U.S.C.

25   §§1331 and 1337, as the action arises under the laws of the United States. Supplemental

26   jurisdiction exists for the state law claim pursuant to 28 U.S.C. §1367, because it arises out of the

27   common nucleus of operative facts of Plaintiff’s federal question claims.

28           All parties have been served and are represented by counsel.
                                            1                      CASE NO. 4:18-cv-07645-SBA
             JOINT CASE MANAGEMENT STATEMENT [LOCAL RULE 16-9] AND RULE 26(F) REPORT
        Case 4:18-cv-07645-SBA Document 24 Filed 03/13/19 Page 2 of 8



 1          2.      Facts

 2          Plaintiff’s Statement

 3          Plaintiff alleges that in the summer of 2018 she started receiving collection calls from

 4   Defendant to her cellular phone. Around this time Plaintiff has a conversation with Defendant

 5   and conveyed that she did not want to receive further calls from Defendant. Despite her request

 6   Defendant continued to place collection calls to Plaintiff’s cellular phone with permission.

 7          Major factual issues are: (a) What phone system(s) did Defendant use to place that calls at

 8   issue and (b) Did Plaintiff request that Defendant’s calls cease.

 9          Defendant’s Statement

10          The loan at issue was actually taken out by Plaintiff’s wife on September 12, 2018.

11   Defendant has maintained detailed records of attempted calls to the number provided by

12   Plaintiff’s wife (after she defaulted on her loan obligation), which were made by different

13   personnel. After the origination of the loan, none of the Defendant’s calls were answered. At no

14   time were any of Defendant’s representatives told anything by either Plaintiff or his wife.

15   Defendant has a subscription to the PACER system through which Defendant receives electronic

16   notification of bankruptcy filings. Defendant only learned from such an electronic PACER

17   notification that Plaintiff and his wife had filed for bankruptcy, and, upon receiving such

18   electronic notice, immediately ceased making any calls.

19          3.      Legal Issues

20          Plaintiff’s Statement

21          Did the phone system(s)/technology that Defendant used to place the calls at issue

22   constitute an Automated Telephone Dialing System under the TCPA? Was Defendant’s conduct

23   unfair and harassing under the RFDCPA?

24          Defendant’s Statement

25          Did the Plaintiff’s spouse consent to the calls that were made? Is Plaintiff’s claim false?

26          4.      Motions

27          There are no motions currently pending. The parties each anticipate filing Motions for

28   Summary Judgment.
                                           2                      CASE NO. 4:18-cv-07645-SBA
            JOINT CASE MANAGEMENT STATEMENT [LOCAL RULE 16-9] AND RULE 26(F) REPORT
        Case 4:18-cv-07645-SBA Document 24 Filed 03/13/19 Page 3 of 8



 1              5.     Amendment of Pleadings

 2              Plaintiff’s Statement

 3              Plaintiff proposes a deadline of May 17, 2019 to amend the pleadings or add additional

 4   parties.

 5              Defendant’s Statement

 6              Defendant has no objection to Plaintiff’s proposed deadline, but without conceding that

 7   any amendment or naming of additional parties would be appropriate.

 8              6.     Evidence Preservation

 9              Plaintiff’s Statement

10              Counsel for Plaintiff certifies that he has reviewed the Guidelines Relating to Discovery of

11   Electronically Stored Information and discussed the same with Plaintiff.

12              Defendant’s Statement

13              Defendant’s Counsel has reviewed the Guidelines Relating to Discovery of Electronically

14   Stored Information and met and conferred with Plaintiff’s counsel on February 25, 2019.

15   Defendant has taken necessary steps to ensure preservation of potentially relevant documents.

16              7.     Disclosures

17              Plaintiff made his initial disclosures on March 11, 2019. Defendant made its initial

18   disclosures to Plaintiff on March 12, 2019. To the extent that there are any perceived deficiencies

19   in the disclosures, the parties will meet and confer and, if an agreement cannot be reached, the

20   parties will advise the Court of any need to compel further disclosures.

21              8.     Discovery

22              A.     Discovery Taken to Date: The parties have not conducted any discovery to date.

23              B.     Scope of Discovery and Proposed Limitations:

24              Plaintiff’s Statement

25              Plaintiff intends to conduct both written and oral discovery over: the communications

26   between the parties, the technology Defendant used to place the calls at issue, Defendant’s

27   policies and procedures as they relate to collection of debt. Plaintiff does not propose any

28   deviation from the limitations established by the Federal Rules of Civil Procedure.
                                                    3                         CASE NO. 4:18-cv-07645-SBA
            JOINT CASE MANAGEMENT STATEMENT [LOCAL RULE 16-9] AND RULE 26(F) REPORT
        Case 4:18-cv-07645-SBA Document 24 Filed 03/13/19 Page 4 of 8



 1          Defendant’s Statement

 2          Defendant expects to serve written discovery in the form of Requests for Admission,

 3   Interrogatories and Requests for Production of Documents, and to depose Plaintiff and his wife.

 4   Defendant may take some limited third-party discovery. Defendant will require the production of

 5   Plaintiff’s cell phone for forensic examination.

 6          C.      Stipulated E-Discovery Order: The parties are continuing to discuss any issues

 7   related to e-discovery.

 8          D.      Discovery Plan:

 9          1.      Changes to the timing, form or requirement for disclosures (Rule 26(f)(3)(A)):

10          The parties agreed to exchange initial disclosures on March 12, 2019. The parties will

11   advise the Court at the Case Management Conference of any issues which need to be resolved

12   concerning these disclosures.

13          2.      The subjects on which discovery may be needed, when discovery should be

14   completed, and whether discovery should be conducted in phases or be limited to or focused on

15   particular issues Rule 26(f)(3)(B):

16                  a.         Limitation and phasing of discovery:

17          The parties agree that discovery does not need to be limited or phased in this case.

18                  b.         Subjects on which discovery may be needed:

19          Plaintiff’s Statement

20          Plaintiff believes that discovery should include the following issues:

21                 See paragraph 8. B.

22          Defendant’s Statement

23          Defendant believes that discovery should include the following issues.

24                 What calls were actually received by the cell phone in question; whether the calls

25                  were actually answered; whether any actual conversations occurred between

26                  Plaintiff and Defendant’s representatives; whether Plaintiff actually made any of

27                  the statements alleged to any representative of Defendant.

28
                                           4                      CASE NO. 4:18-cv-07645-SBA
            JOINT CASE MANAGEMENT STATEMENT [LOCAL RULE 16-9] AND RULE 26(F) REPORT
       Case 4:18-cv-07645-SBA Document 24 Filed 03/13/19 Page 5 of 8



 1                    c.     Time of completion of discovery:

 2            Plaintiff’s Statement

 3            Plaintiff believe both fact and expert discovery can be completed in 6 months.

 4            Defendant’s Statement

 5            Defendant believes discovery can be completed by September, 2019.

 6            3.      Rule 26(f)(3)(C): Issues about disclosure or discovery of electronically stored

 7                    information, including the form or forms in which it should be produced.

 8            The parties are continuing to discuss issues about discovery of electronically stored

 9   information, including the form or forms in which it should be produced.

10            4.      Rule 26(f)(3)(D): Issues about claims of privilege or of protection as trial

11                    preparation materials, including – if the parties agree on a procedure to assert

12                    these claims after production – whether to ask the court to include their agreement

13                    in an order.

14            The parties agree that a protective order is necessary in this case and have agreed to use

15   the Stipulated Protective Order for Standard Litigation provided by the Court. The stipulated

16   protective order is being submitted herewith for the Court’s review and approval.

17            5.      Rule 26(f)(3)(E): What changes should be made in the limitations on discovery

18                    imposed under these rules or by local rule, and what other limitations should be

19                    imposed.

20            At this stage, the parties do not believe it is necessary to make any change to the

21   limitations on discovery imposed under the Federal Rules of Civil Procedure or this Court’s Local

22   Rules.

23            6.      Rule 26(f)(3)(F): Any other orders under Rule 26(c) or under Rule 16(b) and (c).

24            None.

25            9.      Class Actions

26            N/A.

27            10.     Related Cases

28            None.
                                             5                      CASE NO. 4:18-cv-07645-SBA
              JOINT CASE MANAGEMENT STATEMENT [LOCAL RULE 16-9] AND RULE 26(F) REPORT
        Case 4:18-cv-07645-SBA Document 24 Filed 03/13/19 Page 6 of 8



 1           11.     Relief

 2           Plaintiff’s Statement

 3           Plaintiff is seeking statutory damages pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C) of $500

 4   to $1,500 per call and up to $1,000 pursuant to Cal. Civ. Code § 1788.30(b). Plaintiff is seeking

 5   actual damages in an amount to be determined pursuant to Cal. Civ. Code § 1788.30(a). Plaintiff

 6   is seeking payment of attorney fees and costs in an amount to be determined pursuant to to Cal.

 7   Civ. Code § 1788.30(c).

 8           Defendant’s Statement

 9           Defendant will be seeking to recover its attorney fees and costs of suit, including if

10   appropriate by a motion made pursuant to Rule 11 of the Federal Rules of Civil Procedure.

11           12.     Settlement and ADR

12           The parties have discussed settlement and ADR in compliance with Local Rule 3-5 and

13   are open to mediation. Plaintiff has tendered a settlement demand to Defendant and is willing to

14   engage in settlement discussion. The parties propose to complete mediation by August 15, 2019.

15           13.     Consent to Magistrate Judge For All Purposes

16           Plaintiff consented to proceed before a Magistrate Judge for all purposes. Defendant

17   declined to proceed before a Magistrate Judge for all purposes.

18           14.     Other References

19           This case is not suitable for reference to binding arbitration, a special master, or the

20   Judicial Panel on Multidistrict Litigation.

21           15.     Narrowing of Issues

22           The parties are not presently in a position to address whether it is feasible or desirable to:

23   (a) narrow the issues in the case by agreement or motion; (b) reduce the length of trial by

24   stipulation, use of summaries, or other expedited means of presenting issues; or (c) bifurcate the

25   issues, claims or defenses at trial.

26           16.     Expedited Trial Procedure

27           The parties do not believe this case can be handled under the Expedited Trial Procedure of

28   General Order No. 64 Attachment A.
                                           6                      CASE NO. 4:18-cv-07645-SBA
            JOINT CASE MANAGEMENT STATEMENT [LOCAL RULE 16-9] AND RULE 26(F) REPORT
        Case 4:18-cv-07645-SBA Document 24 Filed 03/13/19 Page 7 of 8



 1          17.     Scheduling

 2          As stated above, the parties propose to complete mediation by August 15, 2019. The

 3   parties are continuing discussions concerning other scheduling deadlines and will be in a position

 4   to address them at the Case Management Conference to be held on March 20, 2019.

 5          18.     Trial

 6          Plaintiff’s Statement

 7          Plaintiff has made a jury demand and the parties believe any trial could be completed in

 8   two days.

 9          Defendant’s Statement

10          Defendant has not made a jury demand and concurs that any trial could be completed in

11   two days.

12          19.     Disclosure of Non-party Interested Entities or Persons

13          Plaintiff’s Statement

14          Plaintiff filed the Certification of Interested Entities or Persons on March 6, 2019.

15          Defendant’s Statement

16          Defendant filed its Certificate of Interested Entities or Persons on February 25, 2019,

17   stating that the following entities have a financial interest in the subject matter in controversy or

18   in a party to the proceeding: (1) Shawn D. Sharp, (2) MoneyKey-CA, Inc., (3) 2288984 Ontario

19   Inc., DBA MoneyKey, and (4) 2262011 Ontario Holdings, Inc.

20          20.     Professional Conduct

21          All attorneys of record for the parties have reviewed the Guidelines for Professional

22   Conduct for the Northern District of California.

23          21.     Other

24          The parties are not presently aware of any other matters at this time conducive to the just,

25   speedy, and inexpensive resolution of this matter.

26          ///

27          ///

28          ///
                                           7                      CASE NO. 4:18-cv-07645-SBA
            JOINT CASE MANAGEMENT STATEMENT [LOCAL RULE 16-9] AND RULE 26(F) REPORT
       Case 4:18-cv-07645-SBA Document 24 Filed 03/13/19 Page 8 of 8



 1          Pursuant to Local Rule 5-1(i)(3), Donald J. Putterman, attests that the concurrence in the

 2   electronic filing of this document has been obtained from the other signatory below.

 3

 4   DATED: March 13, 2019                          WAJDA LAW GROUP, APC
                                                    NICHOLAS M. WAJDA
 5
                                                    SULAIMAN LAW GROUP, LTD.
 6                                                  NATHAN C. VOLHEIM
 7                                                  By:         /s/ Nathan C. Volheim
                                                          NATHAN C. VOLHEIM
 8                                                  Attorneys for Plaintiff Shawn D. Sharp
 9

10   DATED: March 13, 2019                          PUTTERMAN LANDRY + YU LLP
11
                                                    By:         /s/Donald J. Putterman
12                                                        DONALD J. PUTTERMAN
                                                    Attorneys for Defendant MoneyKey – CA, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          8                      CASE NO. 4:18-cv-07645-SBA
           JOINT CASE MANAGEMENT STATEMENT [LOCAL RULE 16-9] AND RULE 26(F) REPORT
